DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages filed on 2/22/21 has removed the previous Rejection under 112 section.   Further the prior art as a whole do not teach or fairly suggest the specific method limitations of “C) depositing metal nanoparticles on-the laser induced graphene (LIG) of the circuit 10 pattern so as to use as a metal seed; D) forming a metal layer on the nanoparticles deposited and the LIG of the circuit pattern; and E) pressing the circuit pattern, the material layer, the metal nanoparticles, and the metal layer in a laminating manner to obtain the polymer printed circuit board.” this in conjunction with the rest of the limitations set forth in the claims (see claim 1 as amended).   Accordingly, claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt